Citation Nr: 0625408	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to April 17, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1985.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that increased the rating 
for PTSD from 50 to 70 percent, effective April 17, 2003.  In 
March 2004, the veteran filed a Notice of Disagreement with 
the effective date of the 70 percent rating, claiming an 
earlier effective date (EED) for a rating in excess of 50 
percent.  In August 2004, the RO issued a Statement of the 
Case (SOC) characterizing the claim primarily as one for 
service connection, although it also addressed the matter of 
an EED for a 70 percent rating for PTSD.  The veteran filed a 
Substantive Appeal in October 2004, and the RO issued 
Supplemental SOCs (SSOCs) in February and May 2005 (in which 
the claim was, again, characterized as one for service 
connection). 

In January 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
During the hearing, the veteran and his representative 
clarified that the correct issue on appeal was entitlement to 
a rating in excess of 50 percent for PTSD prior to April 17, 
2003, not an EED for the grant of service connection for 
PTSD.  Thus, the Board has recharacterized the issue as 
reflected on the title page.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

As noted above, during the Board hearing, the veteran and his 
representative clarified that the correct issue on appeal was 
entitlement to a rating in excess of 50 percent for PTSD 
prior to April 17, 2003, not an EED for the grant of service 
connection for PTSD.  Thus, the Board finds that, in order to 
avoid any prejudice to the veteran, the RO must consider the 
correct issue, and apply the correct legal authority, in the 
first instance.  

However, prior to adjudicating the claim on appeal, the RO 
should obtain and associate with the claims file all 
outstanding VA records.  During the hearing, the veteran also 
claimed treatment for his PTSD prior to April 17, 2003 at the 
VA Medical Center (VAMC) in Durham, North Carolina.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all psychiatric treatment and evaluation 
of the veteran for PTSD at the Durham VAMC prior to April 17, 
2003 should be obtained and associated with the claims file, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.

The RO must also provide VCAA compliant notice pertinent to 
the claim for a higher rating for PTSD prior to April 17, 
2003, to include notice of the criteria for all possible 
schedular ratings for PTSD and information as to the 
effective date assigned (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)), and afford the veteran and his 
representative the opportunity to present additional 
pertinent information or evidence in this regard.  The RO's 
notice letter to the veteran should invite him to submit 
evidence in his possession, and explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC complete copies of all records of 
psychiatric treatment and/or evaluation 
of the veteran prior to April 17, 2003.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for higher rating for PTSD prior to 
April 17, 2003, that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the correct claim on 
appeal-entitlement to a rating in excess 
of 50 percent for PTSD prior to April 17, 
2003-in light of all pertinent evidence 
and legal authority.  

6.  If the claim is not granted to the 
veteran's satisfaction, the RO must 
furnish to him and his representative an 
appropriate SSOC that includes citation 
and discussion of additional pertinent 
legal authority considered-to include 
that governing claims for increased 
ratings, the rating criteria for all 
possible schedular ratings for PTSD, and 
information regarding the effective date 
that may be assigned-along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

